Citation Nr: 1826133	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  03-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 22, 2006. 
 
2.  Entitlement to an evaluation in excess of 70 percent for PTSD from February 22, 2006. 
 
3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) prior to June 10, 2006.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned a 10 percent rating, effective May 8, 2001.  In a February 2002 rating decision, the RO granted an increased rating of 30 percent for PTSD, effective May 8, 2001.  The RO later granted an increased 70 percent rating effective from March 9, 2006 in a May 2006 rating decision.  Subsequently an effective date for a 70 percent PTSD rating was awarded from February 22, 2006, by the Board in a January 2007 decision.  

Entitlement to a TDIU was established in an August 2007 rating decision, effective June 10, 2006.  However, this issue also has been deemed as on appeal as part of the initial rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also May 26, 2009 U.S. Court of Appeals for Veterans Claims (Court) Memorandum Decision.  Thus, the issue of entitlement to a TDIU prior to June 10, 2006 is presently before the Board.

In June 2005, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

This case has a long procedural history, having been remanded several times by the Board, and adjudicated by the Board twice, in January 2007 and January 2011.  However, each Board decision was appealed to the U.S. Court of Appeals for Veterans Claims, which remanded and vacated the Board's decisions in May 2009 and September 2011, respectively.  

In May 2009, the Court found in a Memorandum Decision that VA should have adjudicated the issue of a TDIU.  In an October 2009 Board remand, the Board remanded the case so that additional treatment records could be obtained.  Thereafter, in a January 2011 Board decision, the Board denied the claim on appeal.  However, in a September 2011 order, incorporating a Joint Motion for Remand, the Court found that the January 2011 Board decision did not clearly address the evidence as to the listed criteria for both, 70 percent and 100 percent evaluations concerning the Veteran's PTSD symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

The Board remanded the case in August 2012, so that additional treatment records could be obtained and a VA examination could be provided to address the present severity of the Veteran's PTSD.  Most recently, the Board remanded the case in July 2016, as there had not been compliance with the directives of the August 2012 remand.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, effective for the entire appeal, i.e., since May 8, 2001, the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, and mood; but has not resulted in total occupational and social impairment.

2.  The Veteran's service-connected disabilities did not prevent him from maintaining substantially gainful employment, effective prior to February 22, 2006, as he was working full-time and was not in a sheltered work environment.



CONCLUSIONS OF LAW

1. The criteria for an evaluation of 70 percent for PTSD, but no higher, effective May 8, 2001 to February 22, 2006, have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

2.  The criteria for an evaluation in excess of 70 percent for PTSD from February 22, 2006, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

3.  The criteria for entitlement to TDIU, effective prior to February 22, 2006, have not been met. 38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.340, 4.1, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of 38 U.S.C. § 5103 and 5103A (2012) have been met.  By correspondence dated in November 2005, February 2010, and October 2016, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The October 2016 letter also notified the Veteran as to how VA assigns disability ratings and effective dates. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 

The Veteran has been medically evaluated in conjunction with his claim for an increased rating for PTSD in October 2001, May 2003, March 2006, September 2015, and November 2016, with a supplemental medical opinion in January 2017.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The examinations of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.   

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted in the introduction, the claim was remanded several times for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns these issues.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating for PTSD

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

As noted in the introduction, the Veteran's PTSD is presently rated as 30 percent disabling, effective prior to February 22, 2006, and 70 percent disabling, thereafter. 

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-5). See 38 C.F.R. § 4.130. 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5. The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

The Veteran's case was originally certified to the Board in May 2004, prior to the rule promulgated by the Secretary and becoming effective in August 2014.  Since the Secretary did not intend for the DSM-5 to apply in pending cases, the DSM-5 does not apply to the present case.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). DSM-IV at 46-47. 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

Scores ranging from 41 to 50 reflect serous symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.   

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.   

The medical evidence prior to February 22, 2006 is conflicting as to the severity of the Veteran's PTSD.  The Board will resolve all doubt in the Veteran's favor and assign a 70 percent evaluation for the entire appeals period, i.e., since May 8, 2001.

An October 2001 VA examination notes that the Veteran was working, teaching mentally and physically disabled children.  He denied problems in his job.  He had been married twice and had two children with whom he had limited contact.  He had a good relationship with his wife.  He reported having panic attacks and described having difficulty sleeping.  He was being treated with medication for depression.  During his mental status examination, the Veteran was cooperative.  His mood was euthymic, affect was appropriate.  His speech was spontaneous, coherent, and relevant.  There were no signs of psychosis, and no suicidal or homicidal ideations.  The Veteran was alert and oriented times three.  Memory testing showed that he was able to remember three out of three after 5 minutes.  He did well on similarities and proverb interpretation.  Knowledge, insight, and judgment were fair.  The Veteran was assessed with PTSD, with a GAF of 75.  The examiner noted that the Veteran had sleep problems and outbursts of anger and irritability. He also noted that the veteran was functioning well in his job for almost the past 30 years and was having a good relationship with his wife.  The Veteran was assessed with a GAF of 75 as he was having no more than slight impairment in social and occupational functioning. 

A May 2003 VA examination notes that the Veteran was described as neatly dressed and clean-cut.  A mental status examination shows that the Veteran was very anxious.  His speech was somewhat pressured and loud.  Affect and mood were both anxious and depressed.  He denied active thoughts of suicide.  There were no auditory or visual hallucinations, no delusional beliefs, and no thought disorders.  He did have flashbacks.  He was alert and oriented to time, place, and person.  He had good insight into his experiences.  The Veteran was assessed with PTSD with a GAF of 60.  The examiner stated that the veteran had moderate to moderately severe psychological symptoms from his PTSD.  The Veteran claimed that his symptoms had gotten worse, and this caused intense anxiety, but he was able to function in his job.  He reported excessive social distresses, and stated that he was a loner because of his PTSD.  He stated that the fact that he worked with handicapped kids allowed him to function in his job, but otherwise he would be very nervous around people with no handicaps. 

The Veteran submitted a September 2001 and May 2002 PTSD evaluations completed by Steve Ryan., MFT, Certified Trauma Specialist.  These included various psychomotor test results for diagnosing PTSD.  The trauma specialist contended that the Veteran had chronic and severe PTSD, and that the number and intensity of PTSD symptoms were much greater than 30 percent. 

In January 2007 and January 2011 Board decisions, the Board denied a rating higher than 30 percent for the Veteran's PTSD based on this evidence.  In its September 2011 order, by incorporating the terms of the Joint Motion for Remand, the Court found the January 2011 Board decision did not clearly address evidence as to the listed criteria for a 70 percent evaluation concerning whether the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas to include work, school, family relations, judgment, thinking, or mood. 

It was specifically noted that in the areas of work the Board did not discuss evidence including (1) appellant reporting to "Dr. Ryan" during May 2002 evaluation that he found it "slightly or rarely true" that he found it easy to keep a job since separation from service; (2) appellant's statement during May 2003 VA examination that "he avoids people at his work" and "essentially describes himself as a loner; "and (3) appellant's testimony during June 2005 Board hearing that he kept to himself while teaching handicapped children and didn't "interact with a lot of people."  Parenthetically, the Board notes that although the Court referred to the evidence provided by Steve Ryan as having been received by "Dr. Ryan," the available record indicates that Steve Ryan has described himself as a licensed marriage and family therapist (LMFT), a certified trauma specialist, and a PTSD expert.  See, e.g., letter from Steve Ryan, dated September 5, 2001.

In the areas of family it was noted the Board did not address (1) evidence reported by "Dr. Ryan" in May 2002 that appellant's family did not understand his feelings; (2) testimony by appellant's wife in June 2005 that his PTSD (particularly angry outburst) "was putting a strain on our marriage;" and (3) appellant's June 2005 testimony that he looked to find excuses not to interact with the children from his first marriage.  It was noted in the area of thinking the Board did not address (1) evidence from "Dr. Ryan" May 2002 evaluation concerning intrusive thoughts, bad dreams, difficulty concentrating, and confusion; (2) reports of negative and nihilistic thoughts during May 2003 VA examination; (3) June 2005 testimony by appellant that he suffered from nightmares, flashbacks, and suicidal ideation. 

Finally, it was noted that in the area of mood the Board had failed to discuss (1) evidence during evaluation by "Dr. Ryan" of irritability, outburst, depression, and anxiety and (2) findings by the May 2003 VA examiner of anxiety and depression. 

After the case was remanded by the Board, additional evidence added to the record includes a September 2015 VA examination report, which noted that since May 2001, the evidence supports that the Veteran has had several identifiable increases in manifest symptomatology.  The clinician determined that according to the claims file and substantiated by the clinical evaluation, the Veteran had increased ager issues, more difficulty concentrating, intrusive thoughts, and isolation from others.

The Board remanded the case again after determining that the September 2015 VA examiner had not addressed its prior remand directives.

The Veteran submitted a signed affidavit in November 2015 noting that by 2002 he would not have been able to continue working had he not been working in a sheltered employment at school.  He stated that he could take time off from school whenever he wanted to deal with his worsening PTSD symptoms.  He recalled that starting in 2002, he would take a day off from work about once a week, and in some weeks would take two or more days off.  He noted that in 2005, he took a six week leave of absence because of his PTSD difficulties, and eventually had to retire because he was no longer able to function at work in spite of his sheltered environment. 

A January 2017 medical opinion cited all of the above relevant medical evidence.  The psychologist noted that though the Veteran was working prior to June 2006, he was in a sheltered environment in that he was able to self-isolate and minimize interpersonal contact.  The psychologist found that even with special consideration, he had trouble maintaining his employment.  The psychologist further noted that he showed social impairment, as well, as he had divorced, lived alone, and isolated from others.

The Board finds that based in the evidence of record, the Veteran's PTSD warrants an increased 70 percent evaluation, effective for the entire appeals period, i.e., since May 8, 2001, as overall, he is shown to have deficiencies in most areas.  

As for work, while the Veteran was working prior to 2006, the evidence shows that his PTSD symptoms interfered with his job on occasion.  With respect to family, in October 2001, it was noted that he had been married twice and had two children with whom he had limited contact.  He had a good relationship with his wife, although he did have outbursts of anger and irritability.  In May 2003, he reported excessive social distresses, and stated that he was a loner because of his PTSD.  He stated that the fact that he worked with handicapped kids allowed him to function in his job, but otherwise he would be very nervous around people with no handicaps.  Regarding his mood and thinking, testimony by appellant's wife in June 2005 notes that the Veteran's PTSD (particularly angry outburst) "was putting a strain on our marriage."  The private trauma specialist, Mr. Ryan, also noted in the May 2002 evaluation concerning intrusive thoughts, bad dreams, difficulty concentrating, and confusion. 

While the medical evidence since May 8, 2001 shows occupational and social impairment with deficiencies in most areas, the medical evidence does not show total occupational and social impairment.  The Veteran was occupationally impaired since 2001 due to the reasonable accommodations provided by his employment.  However, in order to warrant a 100 percent rating for PTSD, the medical evidence must show total occupational and social impairment.  Socially, while the Veteran had a strained relationship with his family, he was still married and was still able to interact and function with people at his place of employment work, even if on a limited basis.  Therefore, the evidence does not rise to the level of a total disability rating for his PTSD effective May 8, 2001.

The Veteran was already in receipt of a 70 percent rating for his PTSD, effective February 22, 2006.  The record does not show that a total schedular disability rating is warranted at any time during the appeal.

During the March 2006 VA examination, the Veteran stated that he went on medical leave in January 2006 and had not returned to work, nor did he feel able to return to work.  The examiner noted that the Veteran had not been hospitalized since the last examination, and had never been hospitalized for psychiatric reasons.  A mental status examination shows that the Veteran was well developed and well nourished.  The Veteran was quite agitated throughout the interview when talking about Vietnam.  There were no delusions or hallucinations.  He maintained eye contact.  Suicidal ideation was occasionally present, but he had never made a plan or attempt.  He was oriented to time, place, and person.  There was no memory impairment.  There was no obsessive or ritualistic behavior.  Speech was unremarkable.  The Veteran had panic attacks 2 to 3 times per week lasting for several minutes.  He felt continually depressed, and had sleep impairment. 

Under the assessment of PTSD, the examiner stated that the Veteran's PTSD affected his ability to work, concentrate, and socialize.  He was depressed most of the time.  He had no interest in any activities and felt detached from others.  He preferred not to associate with anyone except veterans of the Vietnam war.  He had difficulty falling and staying asleep.  He had irritability and outbursts of anger.  He had difficulty concentrating.  The examiner stated that symptoms were present almost continuously. 

The Veteran was diagnosed with PTSD and possible alcohol abuse, with a GAF of 40 to 45.  As noted above, a GAF of 45 reflects serious symptoms such as suicidal ideation or any serious impairment in social or occupational functioning.  See DSM-IV at 46-47.  A GAF of 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Id.  The Board notes that the Veteran does not exhibit symptoms described such as some impairment in reality testing or communication or major impairment in judgment or thinking.  The Veteran's GAF scores of 40 to 45 are consistent with his 70 percent evaluation from February 22, 2006. 

In its September 2011 order, by incorporating the terms of the Joint Motion for Remand, the Court found the January 2011 Board decision failed to address evidence as to the listed criteria for a 100 percent evaluation including (1) a February 2006 opinion letter from Lyle D. Danuloff, Ph.D., that appellant suffered from social isolation, one of a number of symptoms that left him "unable to perform his duties in the Wayne-Westland Michigan School District" and (2) appellant's report during March 2006 VA examination that he "no longer feels able to work" and "has no interest in participating in any activities."  It was further noted that evidence material to a claim for a TDIU prior to June 10, 2006, should have been addressed including (1) a February 2006 opinion letter from Dr. Danuloff stating that "I have placed him on medical leave for the foreseeable future" and (2) March 2006 VA examiner's comment that "He essentially has been on medical leave from his job since January of this year."  

After the case was remanded twice, additional evidence added to the record includes a September 2015 VA examination report noting that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner also checked multiple symptoms associated with his PTSD including difficulty in adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships.  The examiner assessed that the Veteran's service-connected PTSD significantly impacted his reliability and productivity in the occupational and employment environment.  It was noted that an identified functional limitation would be the inability to handle work related to stress and the inability to interact with others in a work environment.

A November 2016 VA examination report notes that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner assessed the Veteran as having PTSD that affected his ability to function in an occupational environment because of his symptoms of anxiety around groups of people.  It was further noted that he tended to withdraw and isolate from others.  In addition, he still had a startle reaction to certain sounds and situations that triggered panic attacks that left him unable to function.

This evidence shows that the Veteran has severe occupational and social impairment as a result of his PTSD, including total occupational impairment, in that he is not able to work due to his symptoms since February 22, 2006.  While he is severely restricted socially, in that he has panic attacks that affect his ability to function, and tends to self-isolate, and also has inability to establish and maintain effective relationships, the Veteran is not totally socially impaired.  The November 2016 VA examiner did not check the box for total social and occupational impairment as a result of the Veteran's PTSD.  None of the medical evidence of record more closely approximates the criteria for total social impairment as a result of the Veteran's PTSD.  

In light of the foregoing, the Board concludes that a higher rating of 70 percent, for no higher, for the Veteran's PTSD is warranted, effective May 8, 2001.  The benefit-of-the-doubt rule has been applied in arriving at this decision. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2016).

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has severe social and occupational functional impairment due to his symptoms of PTSD.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

The symptoms associated with the Veteran's PTSD (i.e., occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under Diagnostic Code 9411 specifically contemplates these symptoms.  

The Board finds that the rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran's TDIU claim was raised by the record in association with his initial rating claim for PTSD that was filed in May 8, 2001.  He also filed a formal TDIU claim in February 2006.

The Veteran's current service-connected disabilities are (1) PTSD, rated 70 percent from May 8, 2001 (after this Board decision is implemented by the RO); (2) pleural cavity injury from gunshot wound to right lung, rated 60 percent from October 1, 1967; (3) residuals of gunshot wound to the right chest, rated 20 percent from October 1, 1967; (4) residuals of gunshot wound to right chest MGII, rated 20 percent from October 1, 1967; (5) residuals of gunshot wound to right flank MGXX, rated 20 percent from October 1, 1967; (6) painful exit wound and thoracotomy scars associated with residuals of gunshot wound to right chest MGII, rated 10 percent from February 25, 1982; (7) malaria, rated 0 percent from October 1, 1967; (8) scars, posterior trunk associated with residuals of gunshot wound to right flank, MGXX, rated 0 percent from February 25, 1982; (9) scars, anterior trunk associated with residuals of gunshot wound to right chest MGII, rated 0 percent from February 25, 1982; (10) scars, left upper and bilateral lower extremities associated with residuals of gunshot wound to right flank of MGXX, rated as 0 percent from February 25, 1982; and (11) hearing loss, rated as 0 percent from December 20, 2002.  

The Veteran's combined disability rating for his service-connected disabilities is 70 from October 1, 1967; 90 percent from February 24, 1982; and (after this Board decision is implemented by the RO) 90 percent from May 8, 2001.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Thus, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).   TDIU also is already in effect, as of February 22, 2006. 

The Veteran noted on his formal TDIU claim in February 2006 that he last worked full-time as a teacher in February 2006.  However, he has maintained that although he was working prior to February 2006, he was in a sheltered environment.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

As noted in the previous section, the Veteran submitted a signed affidavit in November 2015 noting that by 2002 he would not have been able to continue working had he not been working in a "sheltered" employment at school.  He stated that he could take time off from school whenever he wanted to deal with his worsening PTSD symptoms.  He recalled that starting in 2002, he would take a day off from work about once a week, and in some weeks would take two or more days off.  He noted that in 2005, he took a six week leave of absence because of his PTSD difficulties, and eventually had to retire because he was no longer able to function at work in spite of his sheltered environment. 

A January 2017 medical opinion cited all of the relevant medical evidence of record.  The psychologist noted that though the Veteran was working prior to June 2006, he was in a sheltered environment in that he was able to self-isolate and minimize interpersonal contact.  The psychologist found that even with special consideration, he had trouble maintaining his employment.  

The Veteran's employer noted on a VA-Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits that the Veteran last worked in June 2006 and was not working because he was retired.   The Veteran noted on his TDIU formal claim that he had to take an early retirement due to PTSD symptoms.

The evidence shows that the Veteran was given time off from work due to his PTSD symptoms, and was allowed to work mostly isolated from others so that his PTSD symptoms did not interfere with his employment.  While the January 2017 opinion characterized this as a "sheltered environment," the Veteran's type of employment does not contemplate the type of sheltered employment noted in VA regulations.  He was not in a family business, or similar situation, where concessions were made so that he would not be treated as a regular full-time employee.  There is no indication that the Veteran's employment at the school was less than a regular job of a full-time employee.  

There is insufficient evidence that the school the Veteran worked for was considered a sheltered or protected workplace, as it was not shown to be family owned, or of the type in which has made significant exceptions or assistance to the Veteran for him to stay employed at the company.  Thus, his employment is not considered sheltered. 38 C.F.R. §4.16 (a).  The Board notes that the term sheltered workshop is not defined in the regulation applicable to TDIU.  However, the Wage and Hour Division of the United States Department of Labor uses the terms sheltered workshop and work center interchangeably to mean a place that has historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities.  Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook, available at http://www.dol.gov/whd/FOH/ch64/64k00.htm (last accessed December 21, 2017). That definition provides some guidance to what the VA regulations may consider a sheltered workplace.

Here, the Board finds that the preponderance of evidence is against a finding that the Veteran's workplace prior to February 22, 2006, was a sheltered work environment as envisioned by VA regulations.  The Veteran noted in the application for a TDIU that he earned $107,000 in the past 12 months.  The Board notes that income is in excess of the national poverty line defined by the United States Census Bureau, and therefore is not considered marginal employment. 

Further, while marginal employment may also be held to exist, on a facts found basis, when earned annual income exceeds the poverty threshold, the Board does not find that the Veteran worked in a protected environment.  Although the record shows that the Veteran was accommodated and assisted on occasion at work due to impairment from PTSD, there is no persuasive evidence that any such accommodation rises to a level as to constitute employment in a sheltered or a protected environment.  Nor is there evidence that his employer has historically been a place that provides rehabilitation services for people with disabilities, or that there is any other factor which would cause the place of employment to be considered a sheltered work environment, such that he was employed or continued employment solely because of his status as a disabled Veteran, a disabled person, or a family member.  The Board finds, on a facts found basis, that the Veteran's work environment has not been persuasively shown to have been a protected environment such that the Veteran may be deemed to have been actually employed by his employer despite being effectively unemployable.  The Board makes this finding after considering the nature of the Veteran's employment as a teacher and his regular retirement from that position in 2006 even if the impetus for such retirement was his service-connected PTSD symptomatology.   

The Board notes that considering the wording in the regulation of 38 C.F.R. §4.16(a), goes against any interpretation that the Veteran's current employment as marginal.  The term sheltered workshop is placed in the same category as a family business, as examples of a marginal employment or protected environment.  The Board finds that the juxtaposition of those terms demonstrates the intent of that exception contemplates an employment situation more akin to what is offered by a family business, and not, as it is here, supervisors caring for their employees by offering some accommodations.  The Veteran's combined disability rating of 90 percent for his service connected disabilities from 2001 reflects significant impairment that would be expected to significantly interfere with his employment and raise challenges in such employment; this does not equate to a demonstration that the Veteran was unemployable when the Veteran was in fact working full-time on a sustained basis almost until his retirement in 2006.  The Board emphasizes that significant impairment of the Veteran's occupational functioning is not interchangeable with unemployability for the purposes of TDIU analysis.

Therefore, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated prior to February 22, 2006.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim. 38 U.S.C. §5107 (2012); 38 C.F.R. §3.102 (2017).




							(Continued on the next page)

ORDER

Entitlement to an evaluation of 70 percent, but no higher, for PTSD, effective May 8, 2001 to February 22, 2006, is granted, subject to the rules governing the payment of monetary benefits. 
 
Entitlement to an evaluation in excess of 70 percent for PTSD from February 22, 2006 is denied.
 
Entitlement to a TDIU prior to February 22, 2006 is denied. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


